J. B. McÍRHERSON, District -Judge.
I have no doubt that the statement would have been more satisfactory if it had been drawn by a member of the Pennsylvania bar-. As it stands, it certainly leaves something to be desired; but, making due allowance for the evident unfamiliarity of the draftsman with the requirements of our practice, I am inclined to think it contains a fairly intelligible account of the claim to which the defendant is called upon to reply. There are some items, .however, of which he may be entitled to ask for more precise details,, by demanding, either a more specific statement, or a bill of particulars.
So far as the defense of. the statute of limitations is concerned, it is obvious that no harm can be. done by postponing decision until the proofs have been put in.
.. The demurrer is overruled, and the defendant is directed to file an affidavit of defense-.within 20 days.